Exhibit 12 CENTERPOINT ENERGY, INC. AND SUBSIDIARIES COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (Millions of Dollars) 2008(1) 2009(1) Net Income $ 122 $ 67 Income taxes 74 48 Capitalized interest (3 ) (2 ) 193 113 Fixed charges, as defined: Interest 149 165 Capitalized interest 3 2 Interest component of rentals charged to operating expense 4 3 Total fixed charges 156 170 Earnings, as defined $ 349 $ 283 Ratio of earnings to fixed charges 2.24 1.66 (1) Excluded from the computation of fixed charges for both years ended March31, 2008 and 2009 is interest expense of $2million, which is included in income tax expense.
